Citation Nr: 1033540	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for 
sebaceous cyst, right axilla.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from May 1982 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia which increased the 
evaluation for a sebaceous cyst at the right axilla to 10 
percent.

In December 2007, the Board, in pertinent part, denied the claim.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in February 2009, the Court granted 
a joint motion to remand the claim.  Thereafter, in August 2009 
the Board remanded the claim.

As noted in November 2007 and August 2009, at his November 
2007 hearing the Veteran offered testimony concerning 
multiple sebaceous cysts involving other areas of his 
body.  In particular he testified to several peri-anal 
cysts.  Notably, the Veteran is service connected only for 
a sebaceous cyst at the right axilla.  While claims of 
entitlement to service connection for sebaceous and peri-
anal cysts, are not currently developed or certified for 
appellate review, in light of his testimony they are 
referred to the RO for appropriate and IMMEDIATE 
consideration.  

In November 2009, the Veteran raised the issues of 
entitlement to an increased rating for a right foot 
laceration scar; entitlement to service connection for a 
back disorder secondary to a right foot laceration scar.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
also referred to the RO for appropriate consideration.  
  

FINDING OF FACT

The Veteran's sebaceous cyst at the right axilla affects no more 
than 5 percent of the service connected body area,  no exposed 
areas are affected, and intermittent systemic therapy or other 
immunosuppressive drugs is not required for treatment.    




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of the 
currently assigned 10 percent rating for sebaceous cyst, right 
axilla have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in July 2003 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  In October 2009, the 
appellant was provided notice how an effective date is assigned.  
The claim was readjudicated in a July 2010 supplemental statement 
of the case.  Thus, any timing error as to VCAA notice have been 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and av1ailable evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Attempts were made to secure private treatment records which were 
unsuccessful.  The Veteran was informed of this fact, and of his 
right to secure those private records himself, but he reports 
being unable to secure any additional private medical records.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and he did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  

Pursuant to the Board remand, the RO obtained VA treatment 
records and afforded the Veteran a VA examination in January 
2010.    

In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.

Criteria

The Veteran alleges that the severity of his service-connected 
sebaceous cyst involving the right axilla warrants a higher 
disability rating.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. Brown, 7 
Vet.App. 55 (1994). Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  For a scar that is not on the head, face, or neck a 
10 percent rating is provided for a deep scar or one causing 
limitation of motion which covers an area exceeding 6 square 
inches or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2007). 

For a scar that is not on the head, face, or neck a 10 percent 
rating is provided for a superficial scar not causing limitation 
of motion which covers an area of 144 square inches (929 square 
centimeters) or greater; and for a superficial and unstable scar. 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
disability rating is warranted if dermatitis or eczema affects at 
least 5 percent, but less than 20 percent, of the entire body; or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during the past 12-month 
period.   38 C.F.R. § 4.118, Diagnostic Code 7806.
 
A 30 percent rating is warranted where dermatitis or eczema 
affects 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.   Id.

The provisions of 38 C.F.R. § 4.118 provide higher ratings if the 
scar is shown to limit the function of the part affected. 

Background

At an April 1998 VA examination, the Veteran reported a skin rash 
with a lot of cysts on his arms and buttocks which reportedly 
began in 1991.  He had last received treatment for his skin 
condition in 1994 with antibiotics.  The examiner noted no 
dermatitis or localized tenderness.  In pertinent part a healed 
small remnant of folliculitis in the right axilla was noted.  The 
diagnosis was small residuals of folliculitis with scar tissue in 
the right axilla which was welled healed, non-infected, nontender 
and asymptomatic. 

At a December 2003 VA fee-based examination, the Veteran reported 
constant exudation, itching, crusting, large knots, pain, and 
fevers.  He claimed an inability to raise his arm.  The examiner 
noted no ulcerations, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, hyperpigmentation or 
limitation of motion in the right axilla area.  The skin lesion 
area was 5 percent relative to the whole body and was not 
exposed.  The skin lesions were not associated with systemic 
disease and did not manifest in connection with a nervous 
condition.  The examiner noted no changes in the previous 
diagnoses of the scar, right foot or the sebaceous cyst, right 
axilla.

VA outpatient treatment records reveal care for complaints 
pertaining to cysts involving various body parts.  With respect 
to the right axilla, however, an April 2007 VA outpatient clinic 
physical examination revealed no current lesion of hydradenitis 
or furuncolosis.  

In May 2007, the appellant complained that recurrent cysts became 
infected, drained, and were painful.  Physical examination 
revealed bilateral nodules in both axilla without swelling or 
drainage.  He was diagnosed with hidradenitis suppurativa and 
prescribed medication and special soap.  In December 2007, the 
Veteran again complained of recurrent painful cysts in the armpit 
that drained and were periodically infected.  Pertinent physical 
examination again revealed nodules in both armpits but there was 
neither swelling or drainage.  The diagnosis and treatment 
recommendation were unchanged.

The appellant was seen for a VA compensation examination in 
January 2010.  He reported suffering from recurrent right 
axillary area cysts that began as nodules and grew over time.  
The Veteran reported using over the counter pain medication and 
heat compresses for right arm discomfort in the hope that the 
cyst would come to a head, and regress.  The appellant reported a 
prior use of antibiotics, but denied the use of systemic or 
immunosuppressive medication.

Physical examination revealed a 2.0 centimeter by 0.5 centimeter 
firm, vertical cyst in the right axilla.  Medially to the cyst 
was a well healed, nontender, linear scar measuring 1.5 
centimeters by 0.4 centimeters.  The cyst involved zero percent 
of any exposed area, and less than one percent of the entire skin 
surface.  The examiner diagnosed a right axillary cyst.  The 
examiner opined that while the appellant was unemployed, the cyst 
did not affect his ability to perform routine dependent and 
independent activities of daily living.  Because cysts are 
recurrent the examiner acknowledged that the appellant would have 
temporary underarm discomfort which could temporarily impact his 
ability to lift or reach overhead, but that discomfort would not 
impact his ability to perform sedentary or physical work. 

The Veteran's spouse has provided a statement noting her 
observations concerning the nature and extent of the appellant's 
pain.

Analysis

Initially it is vital to note that this issue concerns only what 
rating should be assigned a sebaceous cyst of the right axilla, 
i.e., the right armpit or underarm.  The Board has no 
jurisdiction to address any skin disorder affecting any other 
body part.  38 U.S.C.A. § 7104 (West 2002).  Indeed, save for a 
right foot laceration scar, the appellant is not service 
connected for any other skin disorder, to include any other cyst.  
As noted above, the Board has referred the question of 
entitlement to service connection for multiple sebaceous cysts 
involving other body areas, to include peri-anal cysts.  At this 
time, however, the appellant is not service connected for cysts 
involving any other body part.

The Veteran's right axillary sebaceous cyst has been evaluated as 
10 percent disabling by analogy under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous]. 

In this case, a review of the April 1998, December 2003, and 
January 2010 VA examinations, as well as VA and private treatment 
records dated from 1995, reveals absolutely no evidence that 
pathology caused by the Veteran's sebaceous cyst of the right 
axilla includes constant exudation or itching, extensive lesions, 
or marked disfigurement.  Pathology affecting the right axilla 
has never affected 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas.  There also is no evidence that the 
disorder has ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during any 12-
month period since the appellant opened his claim.  

The evidence of record does not show any functional impairment 
due to the right axillary sebaceous cyst.  Indeed, VA 
examinations have found that the appellant's right axilla area 
was asymptomatic without any lesions or rashes.  At its most 
severe examiners have opined that the cyst might cause temporary 
underarm discomfort which could temporarily impact his ability to 
lift or reach overhead.  The examiner, however, found no 
functional impact on employment due to the cyst.  Therefore, 
entitlement to an increased rating is denied.

The symptoms presented by the Veteran's sebaceous cyst of the 
right axilla are fully contemplated by the rating schedule.  
There is no evidence that his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that this disability at any 
time during the appellate term necessitated frequent 
hospitalization, or that the disability alone causes a marked 
interference with employment.  Thus, the Board finds no evidence 
to indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating, in excess of 10 percent, for 
sebaceous cyst of the right axilla is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


